


110 HR 1280 IH: Pet Safety and Protection Act of

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1280
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Mr. Doyle (for
			 himself, Mr. English of Pennsylvania,
			 Mr. DeFazio,
			 Mr. Smith of New Jersey,
			 Mr. Israel,
			 Mr. Lantos,
			 Mr. George Miller of California,
			 Mr. Shays,
			 Mr. Olver,
			 Ms. Kaptur,
			 Mr. McCotter,
			 Mr. Hinchey,
			 Mr. Schiff,
			 Mr. Ferguson,
			 Mr. Saxton,
			 Mr. Capuano,
			 Mr. Gallegly,
			 Mr. Ackerman,
			 Ms. Pryce of Ohio,
			 Mrs. McCarthy of New York,
			 Mr. McHugh,
			 Mr. Moran of Virginia, and
			 Mr. Van Hollen) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Animal Welfare Act to ensure that all dogs
		  and cats used by research facilities are obtained legally.
	
	
		1.Short titleThis Act may be cited as the
			 Pet Safety and Protection Act of
			 2007.
		2.Protection of
			 pets
			(a)Research
			 facilitiesSection 7 of the
			 Animal Welfare Act (7 U.S.C. 2137) is amended to read as follows:
				
					7.Sources of dogs and
				cats for research facilities
						(a)Definition of
				personIn this section, the
				term person means any individual, partnership, firm, joint stock
				company, corporation, association, trust, estate, pound, shelter, or other
				legal entity.
						(b)Use of dogs and
				catsNo research facility or
				Federal research facility may use a dog or cat for research or educational
				purposes if the dog or cat was obtained from a person other than a person
				described in subsection (d).
						(c)Selling,
				donating, or offering dogs and catsNo person, other than a person described in
				subsection (d), may sell, donate, or offer a dog or cat to any research
				facility or Federal research facility.
						(d)Permissible
				sourcesA person from whom a
				research facility or a Federal research facility may obtain a dog or cat for
				research or educational purposes under subsection (b), and a person who may
				sell, donate, or offer a dog or cat to a research facility or a Federal
				research facility under subsection (c), shall be—
							(1)a dealer licensed under section 3 that has
				bred and raised the dog or cat;
							(2)a publicly owned and operated pound or
				shelter that—
								(A)is registered with the Secretary;
								(B)is in compliance with section 28(a)(1) and
				with the requirements for dealers in subsections (b) and (c) of section 28;
				and
								(C)obtained the dog or cat from its legal
				owner, other than a pound or shelter;
								(3)a person that is donating the dog or cat
				and that—
								(A)bred and raised the dog or cat; or
								(B)owned the dog or cat for not less than 1
				year immediately preceding the donation;
								(4)a research facility licensed by the
				Secretary; and
							(5)a Federal research facility licensed by the
				Secretary.
							(e)Penalties
							(1)In
				generalA person that
				violates this section shall be fined $1,000 for each violation.
							(2)Additional
				penaltyA penalty under this
				subsection shall be in addition to any other applicable penalty.
							(f)No required sale
				or donationNothing in this
				section requires a pound or shelter to sell, donate, or offer a dog or cat to a
				research facility or Federal research
				facility.
						.
			(b)Federal research
			 facilitiesSection 8 of the
			 Animal Welfare Act (7 U.S.C. 2138) is amended—
				(1)by striking Sec. 8. No
			 department and inserting the following:
					
						8.Federal research
				facilitiesExcept as provided
				in section 7, no
				department
						;
				(2)by striking research or
			 experimentation or; and
				(3)by striking such purposes
			 and inserting that purpose.
				(c)CertificationSection 28(b)(1) of the Animal Welfare Act
			 (7 U.S.C. 2158(b)(1)) is amended by striking individual or
			 entity and inserting research facility or Federal research
			 facility.
			3.Effective
			 dateThe amendments made by
			 section 2 take effect on the date that is 90 days after the date of enactment
			 of this Act.
		
